Citation Nr: 9905915	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  96-37 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of lumbar 
laminectomies, currently evaluated as 40 percent disabling.  

REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel

INTRODUCTION

The veteran had active military service from January 1952 to 
April 1956.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the Statement of the Case 
or within the remainder of the one-year period following 
notification of the decision being appealed.  The present 
appeal arises from a March 1996 rating decision, in which the 
Winston-Salem, North Carolina, RO denied the veteran an 
increased rating from 20 percent for residuals of lumbar 
laminectomies.  An NOD was filed in April 1996, and an SOC 
was issued in May 1996.  The veteran filed a substantive 
appeal in July 1996.  In March 1998, the veteran testified 
before a hearing officer at the RO.  In a May 1998 Hearing 
Officer's Decision, the veteran's disability rating for 
residuals of lumbar laminectomies was increased from 20 
percent to 40 percent, effective from October 1995.  
Supplemental SOCs were issued in July 1996 and May 1998.  

The Board notes that the veteran had also perfected an appeal 
as to the issues of new and material evidence to reopen a 
claim for service connection for hypertrophic arthritis of 
the cervical spine and entitlement to service connection for 
degenerative arthritis of multiple joints.  During his 
personal hearing in March 1998, the veteran withdrew those 
issues from appellate status, and therefore they are not 
before us at this time.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.  

2.  The veteran has pronounced disability associated with the 
residuals of his lumbar laminectomies, including neurological 
findings appropriate to the site of the involved discs with 
characteristic pain and little intermittent relief.


CONCLUSION OF LAW

The criteria for an increased rating of 60 percent for the 
service-connected residuals of lumbar laminectomies have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.20, 4.40, 4.45, 
4.71a, Diagnostic Code 5293 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

A review of the veteran's service medical records reflects 
that while on active service in November 1954, he reported 
falling from an eight-foot embankment while playing football.  
He was subsequently treated conservatively for low back pain 
with bed rest and drug therapy.  Thereafter, his lumbosacral 
pain became aggravated by moderate physical activity, along 
with coughing and sneezing.  In November 1955, X-rays of the 
veteran's back revealed an anterior deformity of the second 
lumbar vertebrae.  The following month a protruding disc was 
removed at L5-S1.

Following the veteran's release from active service, service 
connection was granted for a herniated intervertebral disc.  
The disability was evaluated as noncompensably disabling, 
effective from April 1956.  In October 1959, the veteran's 
disability rating was increased to 20 percent, effective from 
July 1959.  Following a laminectomy of L4-L5 in May 1973 and 
a VA examination noting degenerative changes of the lumbar 
spine, a January 1974 rating decision increased the veteran's 
disability rating to 40 percent, effective from July 1973.  
In February 1976, the veteran's disability was reduced from 
40 percent to 20 percent, effective from May 1976.  
Additional attempts by the veteran to increase his disability 
rating for residuals of lumbar laminectomies were denied, 
including an appeal to the Board in August 1990.  

Subsequently, in September 1995, the RO received outpatient 
treatment records and radiology reports, dated from August 
1994 to April 1995, from the VA Medical Center (VAMC) in 
Asheville, North Carolina.  These records noted the veteran's 
complaints of severe low back pain and sciatica, with 
treatment consisting of epidural steroid injections.  
Additionally, a treatment record, dated in March 1995, noted 
deep tendon reflexes, knee jerk, and ankle jerk of the left 
leg as 2+, and the right leg as 0.  Sensory was reported 
within normal limits, motor as 5/5, and straight leg raises 
as negative.  A radiology report of the veteran's low back 
noted degenerative changes of the apophyseal joints at all 
levels, with the process worse at L4-L5 and L5-S1; diffuse 
narrowing of the disc spaces at all levels, with the process 
worse at L1-L2, L3-L4, and L5-S1; and degenerative changes 
involving the sacroiliac joints.  A radiology report of the 
veteran's left hip also noted degenerative changes.

In an October 1995 rating action, the RO denied the veteran's 
claim for an increased rating for residuals of lumbar 
laminectomies.  

In October 1995, the veteran submitted treatment records and 
radiology reports, some of which that had previously been 
considered, from Mountain Neurological Center, dated from 
April to June 1995; VAMC Asheville, dated from August 1991 to 
September 1992; Mission Memorial Hospital, dated in May 1995; 
and the VAMC in Milwaukee, Wisconsin, dated in August and 
September 1991.  Records from Mountain Neurological Center 
note a preoperative physical examination, in addition to an 
associated computed tomography (CT) scan and myelogram of the 
veteran's lumbar spine.  The CT scan impression reported 
moderate to severe spinal stenosis at L3-L4 and at L4-L5 
caused by a combination of posterior degenerative 
hypertrophic changes and a diffusely bulging disc anteriorly.  
No focal eccentric protrusion was identified.  The myelogram 
revealed evidence of spinal stenosis at L3-L4 and L4-L5.  
Left lateral defects were also noted at each level associated 
with the spinal stenosis both at L3-L4 and at L4-L5.  The 
preoperative physical examination discussed the findings of 
the CT scan and myelogram and noted plans to proceed with L3-
L5 decompression laminectomies and medial facetectomies.  

Radiology reports from the VAMC in Asheville noted advanced 
degenerative joint disease of the thoracic spine, as well as 
degenerative disc disease at L5-S1, degenerative changes in 
the posterior elements at L4-L5 and L5-S1, and degenerative 
changes in the vertebral bodies at multiple levels.  A 
Mission Memorial Hospital discharge summary noted the 
veteran's L3-L5 laminectomies with medial facetectomies and 
bilateral foraminotomies.  It was further noted that, 
postoperatively, the veteran had complete relief of left leg 
pain, and only mild low back pain.  Records from the VAMC in 
Milwaukee showed the veteran's treatment with steroid 
epidural injections.  

In November 1995, the veteran submitted additional treatment 
records, some of which that had previously been considered.  
A magnetic resonance imaging (MRI) scan performed at Margaret 
R. Pardee Memorial Hospital in April 1995, revealed foraminal 
stenosis from L2-L5 with arachnoiditis.  There was also 
evidence of multilevel foraminal stenosis of varying severity 
with the greatest pronouncement on the right at each level.  
Furthermore, the MRI revealed possible central herniated 
nucleus pulposus at the L3-L4 level, with central stenosis at 
L3-L4 and L4-L5.  Significant facet degenerative joint 
disease at all levels was noted to have contributed to 
foraminal stenosis.  

In a March 1996 rating decision, the RO denied the veteran's 
claim for an increased rating.  The following month the 
veteran filed an NOD in which he noted that while his L3-L5 
laminectomy surgery in May 1995 had helped to relieve some of 
the pain in his low back, it had not provided complete 
relief.  He noted difficulties sleeping because of pain and 
reported continued numbness in his feet and ankles.  In 
addition, the veteran stated that he wore a back brace, which 
he reported didn't really seem to help.  Subsequently, the 
veteran filed a substantive appeal in which he reiterated 
previously stated contentions and further noted that he was 
taking prescribed medication for control of his back spasms.  
He stated that it was difficult for him to stand for more 
than five minutes or sit for more than three minutes because 
of chronic pain.  

In August 1997, the veteran was medically examined for VA 
purposes.  In the Report of Medical Examination, the veteran 
complained of back spasms; severe back, hip, and leg pain; 
extreme numbness in both ankles and feet; and loss of 
balance; in addition to sleeping, standing, sitting and 
weather-related problems.  In an attached written statement, 
the veteran reiterated previously made contentions concerning 
his condition.  In particular, he complained that the 
decompression laminectomy performed in 1995 relieved acute 
pain in his low back, but had not relieved the everyday pain 
and discomfort.  

In talking with the veteran, the examiner noted that surgery 
had helped provide some relief for the veteran's low back 
pain, but that there was still some residual pain, along with 
radiating pain and numbness in the left lower extremity.  In 
addition, the veteran reported problems with sleeping, and 
pain on stooping, bending or lifting.  On examination there 
were no fixed deformities, postural abnormalities, or spasm 
noted.  Range of motion testing revealed forward flexion to 
90 degrees, backward extension to 15 degrees, right and left 
lateral flexion to 25 degrees, and rotation to the right and 
left to 35 degrees.  There was some pain on extreme motion, 
with a negative straight leg raise test, in addition to the 
absence of deep tendon reflexes.  It was recommended that an 
MRI of the veteran's lumbosacral spine be done.  The 
examiner's diagnosis was that of low back injury, post 
operative laminectomy with residuals.  He additionally noted 
that, with respect to DeLuca, any assessment would be 
speculative.  

In a December 1997 addendum to the August 1997 VA examination 
report, a different examiner noted that an MRI was not 
necessary for purposes of the examination.  

In March 1998, the veteran testified before a hearing officer 
at the VARO Winston-Salem.  Under questioning, the veteran 
reiterated his problems with sleeping at night because of 
pain in his low back, hip, and left leg.  He also testified 
that he suffered from back spasms, which he noted came in 
waves usually a few times a month.  He stated that the back 
spasms would incapacitate him for a day or two and that he 
was taking medication to control the attacks.  The veteran 
also complained of an inability to stand or sit for any 
length of time because of leg and low back pain and numbness 
in his feet and ankles.  In addition, the veteran reported 
that he wore a back brace and, on some occasions, used ice 
packs on his back for about an hour before going to bed. 

Thereafter, the RO received a Pardee Rehabilitation Services 
Physician Communication Form, dated in March 1998.  The form 
noted that the veteran had received 12 treatments consisting 
of moist heat, ultrasound, interferential electric 
stimulation, massage and instructions on stretching 
exercises.  Pain in the veteran's low back was initially 
reported as 5/10, but it was changed to 4-5/10.  The form 
also noted that the veteran still was plagued by some 
numbness in his toes and ankle.  In the "Comments" box, it 
was reported that the veteran's upper extremity pain/symptoms 
had resolved but that his low back was about the same.  
Further, the effectiveness of continued therapy was 
questioned because of the chronic nature of his pain.  

Also received by the RO was a statement from Jon M. Silver, 
M.D., who had been treating the veteran for his back 
problems.  Dr. Silver noted that additional surgery was not 
necessarily the best treatment option, because the previous 
surgeries represented levels with adequate decompression.  He 
also stated that additional surgery, in particular extensive 
fusion surgery, was a significant procedure, and may not 
afford notable pain relief.  Furthermore, the RO received a 
faxed statement, dated in April 1998, from the veteran's 
service representative, in which it was reported that the 
veteran was currently being prescribed Cyclobenzaprine HCL 
(10mg) for pain; Hydrocodone/APAP 5/500; Amitriptyline 25mg 
(for sleep-difficulty due to existing pain).  The service 
representative also noted that the veteran would be 
undergoing epidural blocks for pain.

Subsequently, in an April 1998 Hearing Officer's Decision, 
the veteran's disability rating for residuals of lumbar 
laminectomies was increased from 20 to 40 percent, effective 
from October 1995.  


II.  Analysis

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that he has 
submitted a claim which is plausible.  This finding is based 
in part on the appellant's assertion that his service-
connected residuals of lumbar laminectomies are more severe 
then previously evaluated.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The Board is also satisfied that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained, and that no further 
assistance is required to comply with the duty to assist him 
as mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.

Where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation (see 38 C.F.R. § 4.2), the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When 
an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology, are closely analogous.  38 
C.F.R. § 4.20.

The RO has assigned a 40 percent evaluation for residuals of 
lumbar laminectomies in accordance with the criteria set 
forth in the VA Schedule for Rating Disabilities.  In doing 
so, specific consideration was given to 38 C.F.R. Part 4, 
Diagnostic Code (DC) 5293.  Under this Code, "Intervertebral 
disc syndrome," a 40 percent rating is warranted if the disc 
syndrome is severe, with recurring attacks, and intermittent 
relief.  A 60 percent disability rating is warranted if the 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  There is no higher 
schedular rating for intervertebral disc syndrome.  38 C.F.R. 
Part 4, DC 5293.

Several potentially applicable diagnostic codes are available 
for assessing residuals of back disorders.  Under DC 5289, 
"Spine, ankylosis of, lumbar," a 50 percent rating is 
warranted for an unfavorable ankylosis of the lumbar spine.  
The medical evidence of record does not support a finding of 
ankylosis of the lumbar spine.  On VA examination in August 
1997, range of motion tests noted forward flexion to 90 
degrees, backward extension to 15 degrees, right and left 
lateral flexion to 25 degrees, and rotation to the right and 
left to 35 degrees.  Under DC 5295, "Lumbosacral strain," 
the highest disability rating assignable is 40 percent.  
Therefore, this diagnostic code is not beneficial to the 
veteran, and also not applicable.

In VAOPGCPREC 36-97 (Dec. 12, 1997), the acting VA General 
Counsel held that: (1) DC 5293 involves loss of range of 
motion and, therefore, 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is evaluated under this 
diagnostic code; (2) when a veteran receives less than the 
maximum evaluation under DC 5293 based upon symptomatology, 
which includes limitation of motion, consideration must be 
given to the extent of the disability under 38 C.F.R. §§ 4.40 
and 4.45, even though the rating corresponds to the maximum 
rating under another diagnostic code pertaining to limitation 
of motion; (3) the Board must address entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) if there 
is evidence of "exceptional or unusual" circumstances 
indicating that the rating schedule, including 38 C.F.R. §§ 
4.40, 4.45, and 4.71a, may be inadequate to compensate for 
the average impairment of earning capacity due to 
intervertebral disc syndrome, regardless of the fact that a 
veteran may have received the maximum schedular rating under 
a diagnostic code based upon limitation of motion.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Following a review of the evidence, the Board notes that the 
veteran has complained of chronic pain in his low back, leg 
and hip.  He reports incapacitating back spasms occurring in 
waves periodically every month, and there is evidence of 
numbness in his feet and ankles.  Pain in his low back has 
reportedly resulted in an inability to sit or stand for 
extended periods of time and has also made it difficult to 
sleep.  Associated radiology reports reveal degenerative 
arthritis and narrowing of disc spaces in the veteran's 
lumbar spine region.

The medical evidence, including the August 1997 VA 
examination report, shows clear evidence of neurological 
involvement-specifically absent deep tendon reflexes.  
Although muscle spasms were not demonstrated at the time of 
the examination, the veteran reported intermittent spasms.  
In light of the neurological involvement, the Board finds 
that the degree of impairment resulting from the veteran's 
residuals of lumbar laminectomies more nearly approximates 
the criteria for a 60 percent evaluation pursuant to 
Diagnostic Code 5293.  

The Board notes that the 60 percent evaluation assigned to 
the service-connected residuals of the veteran's lumbar 
laminectomies is the maximum available schedular rating.  In 
light of the holding of the U.S. Court of Appeals for 
Veterans Claims in Johnston v. Brown, 10 Vet. App. 80, 85 
(1997), the veteran is not entitled to a higher rating 
pursuant to 38 C.F.R. §§ 4.40 and 4.45.

Finally, consideration has been given to the provisions of 38 
C.F.R. Parts 3 and 4, whether or not they were raised by the 
appellant, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991), and the Board has applied all the provisions of 
Parts 3 and 4 that would reasonably apply.

Further, 38 C.F.R. § 3.321(b)(1) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
then an extraschedular evaluation will be assigned.  If the 
question of an extraschedular rating is raised by the record 
or the veteran before the Board, the correct course of action 
for the Board is to raise the issue and remand the matter for 
decision in the first instance by the RO.  Bagwell v. Brown, 
9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94 (1996).  Evidence has not been presented to show that the 
veteran's current disability picture is not adequately 
compensated by the applicable provisions of the rating 
schedule; nor has he specifically raised this issue of an 
extraschedular rating.  As such, the Board finds that 
consideration of this matter under the provisions of 
38 C.F.R. § 3.321 is not appropriate.


ORDER

Entitlement to an evaluation of 60 percent for the service-
connected residuals of lumbar laminectomies is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.


		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the U.S. Court of Appeals 
for Veterans Claims within 120 days from the date of mailing 
of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 11 -


